Citation Nr: 0412734	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the January 1955 administrative decision which 
determined that the veteran was discharged under dishonorable 
conditions on April 6, 1954, and therefore barred from 
receiving benefits by reason of his period of service from 
March 10, 1948 to April 6, 1954, contained clear and 
unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from March 10, 1948 to March 
9, 1951.  He also had a period of unrecognized service from 
March 10, 1951 to April 6, 1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the Board's previous remand of March 2003, the Board 
determined that while the veteran had filed a timely notice 
of disagreement with the November 2000 regional office (RO) 
determination which found that a January 1955 administrative 
decision did not contain CUE, he had not been furnished with 
an appropriate statement of the case.  The record now 
reflects that the veteran has been furnished with a statement 
of the case as to this issue.  It also reflects that he has 
filed his substantive appeal and that the case has been 
assigned its own docket number.  Consequently, this matter is 
ready for current appellate review.  

The Board further notes that the Board's previous remand also 
addressed issues of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits, and entitlement to service connection for 
chronic obstructive pulmonary disease due to nicotine 
dependence and residuals of a back injury.  These issues will 
be addressed in a separate decision under the older docket 
number of 96-23 729A.

Finally, the Board would further point out that the only 
claim of CUE developed on appeal pertains to the 
administrative decision of January 1955 and not the 
administrative decision of February 1995, which determined 
that the veteran's period of service from March 10, 1948 to 
March 9, 1951 should be considered honorable service.  The 
record does not reflect that the veteran was given notice of 
February 1995 decision or his appellate rights, and it does 
not constitute a prior final determination regarding 
character of discharge.  





FINDING OF FACT

An unappealed administrative decision in January 1955, which 
determined that the veteran was discharged under dishonorable 
conditions on April 6, 1954, and therefore barred from 
receiving benefits by reason of his period of service from 
March 10, 1948 to April 6, 1954, is final, and was reasonably 
supported by the evidence then of record and prevailing legal 
authority; it was not undebatably erroneous.


CONCLUSION OF LAW

The unappealed administrative decision in January 1955, which 
determined that the veteran was discharged under dishonorable 
conditions on April 6, 1954, and therefore barred from 
receiving benefits by reason of his period of service from 
March 10, 1948 to April 6, 1954, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

By an administrative decision dated in January 1955, the RO 
determined that the veteran was discharged under dishonorable 
conditions on April 6, 1954, and was therefore barred from 
receiving benefits by reason of his period of service from 
March 10, 1948 to April 6, 1954.  The January 1955 
administrative decision considered all the evidence of record 
and specifically found that the veteran had one continuous 
period of service from March 10, 1948 to April 6, 1954, that 
the veteran was discharged under dishonorable conditions on 
April 6, 1954 by reason of an offense involving moral 
turpitude, and that he was therefore barred from receiving 
benefits by reason of his service from March 10, 1948 to 
April 6, 1954.  

The record indicates that the January 1955 notice of denial 
sent by VA to the veteran included a notice of right of 
appeal (FL 8-73).  

Moreover, the information of record reflects that the January 
1955 notice was not returned as undeliverable.  See 
Mendenhall v. Brown, 7 Vet. App. 221, 274 (1994) (citing 
Ashley v. Derwinksi, 2 Vet. App. 62, 64-65 (1992) (holding 
"that the law requires only that VA mail notice and then 
presume the regularity of the administrative process 'in the 
absence of clear evidence to the contrary'").  

In connection with his current appeal, the veteran primarily 
contends in statements and testimony that he never received 
notice of the RO's administrative decision in January 1955, 
and that the claim should therefore be considered in open 
status.  Although he does not articulate a basis for his CUE 
claim, the Board presumes that he is otherwise dissatisfied 
with the conclusions reached by the RO in the January 1955 
decision.  

However, with respect to the claim of lack of notice, the 
Board finds that notice of the decision was not defective.  
More specifically, the January 1955 notice was sent to the 
last address of record (as found in the most recent DD Form 
214), and with the exception of the letter "F" following 
the post office number), the Board notes that the January 
1955 notice was sent to the same route and post office box 
number indicated on the DD Form 214.  

The Board is also unable to find that the omission of the 
letter "F" from the post office box number could by itself 
render the notice defective.  The remainder of the address 
was correct, and the letter was not returned to the RO as 
undeliverable.  This case is also distinguishable from the 
case of Hyson v. Brown, 5 Vet. App. 262, 265 (1993), because 
it does not involve a situation where a notice had been 
returned to VA undelivered.  See also Jones v. West, 12 Vet. 
App. 98 (1998).  Here, there is no dispute as to the fact 
that the address to which the notice was mailed was otherwise 
correct.  In addition, the veteran does not dispute that this 
address was correct or that VA did not know his whereabouts.  
The Hyson case stands for the proposition that if a veteran 
does not keep VA apprised of his whereabouts, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Hyson, Id., at 265.  It does not apply where the 
veteran's whereabouts are in fact known and where VA notices 
are not returned as undelivered.  Accordingly, based on all 
of the above, the Board does not find any defect in notice in 
connection with the January 1955 administrative decision 
which would serve to render the January 1955 administrative 
decision nonfinal.  

As for whether the January 1955 administrative decision 
itself contained CUE, the Board notes that it is important to 
keep in mind the meaning of CUE.  The applicable regulation 
provides that previous determinations which were final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

The Board has examined the evidence that was of record at the 
time of the January 1955 administrative decision, in the 
light of the applicable law and regulations in effect at that 
time, and has determined that those facts reasonably 
supported the determination made by the RO.  Thus, the Board 
can not conclude that such a determination was undebatably 
erroneous.  Moreover, the veteran must assert more than a 
disagreement as to how facts were weighed or evaluated.  
Luallen v. Brown, 8 Vet. App. 92,94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  In 
addition, evidence after January 1955 cannot be considered in 
determining whether the rating decision of September 1969 
contained CUE.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
95).

In summary, the Board concludes that the January 1955 
administrative decision that the veteran was discharged under 
dishonorable conditions on April 6, 1954, and was therefore 
barred from receiving benefits by reason of his period of 
service from March 10, 1948 to April 6, 1954, was reasonably 
supported by evidence that was of record at the time of the 
rating decision.  The veteran has failed to establish a valid 
claim of CUE as to the administrative action, and the claim 
will therefore be denied as lacking in legal merit.  Luallen, 
9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

The claim of CUE in the administrative decision of January 
1955, which determined that the veteran was discharged under 
dishonorable conditions on April 6, 1954, and therefore 
barred from receiving benefits by reason of his period of 
service from March 10, 1948 to April 6, 1954, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



